           Case 1:20-cv-00632-JSR Document 27 Filed 02/21/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------   x
 KRISTOPHER R. OLSON,                                     :
 CHRISTOPHER LOPEZ, WARREN                                :
 BARBER, CHRISTOPHER CLIFFORD                             :
 and ERIK LIPTAK,                                         :
                                                          :         20 Civ. 632 (JSR)
                                Plaintiffs,               :        20 Civ. 1000 (JSR)
                       v.                                 :
                                                          :   ORAL ARGUMENT REQUESTED
 MAJOR LEAGUE BASEBALL; MLB                               :
 ADVANCED MEDIA LP; HOUSTON                               :
 ASTROS, LLC; and BOSTON RED SOX                          :
 BASEBALL CLUB, LP,                                       :
                                                          :
                                 Defendants.
 ------------------------------------------------------ x


                 DEFENDANTS MAJOR LEAGUE BASEBALL AND
           MLB ADVANCED MEDIA LP’S NOTICE OF MOTION TO DISMISS

                 PLEASE TAKE NOTICE that upon the accompanying (i) Memorandum of Law,

dated February 21, 2020, and (ii) the Declaration of John L. Hardiman, dated February 21, 2020

and the exhibits thereto, the undersigned Defendants Major League Baseball and MLB Advanced

Media LP will move this Court, before the Honorable Jed S. Rakoff, at the Daniel Patrick

Moynihan United States Courthouse, Courtroom 14B, 500 Pearl Street, New York, New York, on

March 20, 2020 at 9:00 a.m., or at such other date and time determined by the Court, for an Order

dismissing the Amended Complaint in its entirety with prejudice for failure to state a claim upon

which relief can be granted under Federal Rule of Civil Procedure 12(b)(6), and granting such

other and further relief as the Court may deem just and proper.
         Case 1:20-cv-00632-JSR Document 27 Filed 02/21/20 Page 2 of 2



              As set forth in the Court’s Civil Case Management Plan (ECF No. 17), Plaintiffs

shall file any opposition to this motion by March 6, 2020, and Defendants shall file any reply by

March 13, 2020.


Dated: February 21, 2020
       New York, New York


                                                  Respectfully submitted,

                                                  /s/ John L. Hardiman
                                                  John L. Hardiman
                                                  Benjamin R. Walker
                                                  Adam R. Brebner
                                                  Hannah Lonky Fackler
                                                  SULLIVAN & CROMWELL LLP
                                                  125 Broad Street
                                                  New York, NY 10004 OR
                                                  Tel: 212-558-4000
                                                  Fax: 212-558-3558
                                                  hardimanj@sullcrom.com
                                                  walkerb@sullcrom.com
                                                  brebnera@sullcrom.com
                                                  facklerh@sullcrom.com

                                                  Counsel for Major League Baseball and MLB
                                                  Advanced Media LP
